Continuation of REQUEST FOR RECONSIDERATION/OTHER 12:

In REMARKS, page 5, of After-Final filed on 03/29/2021, applicants argue that “claim 1 further specifies that the "supports maintain cell thickness at the seal." In other words, the supports of the present application support both of the color filter substrate and the cell alignment substrate, and thereby maintain the distance between them. The support must have adequate sufficient rigidity and strength to maintain the cell thickness, as claimed. Tani, Urabe, and Shimada all fail to teach or suggest such a support, and Kim - which discloses no support provided in a the seal, at all - cannot remedy this omission.”

Examiner respectfully disagrees.  The “omission” mentioned above also does not cite or suggest in the claim language and the specification.  The original specification discloses: 
[0036] It is to be indicated that the specific type of this display substrate is not limited. For example, this display substrate may be an array substrate 100, or may be a color filter substrate 100' aligned with the array substrate to form a cell. The supports in preset seal area B and the spacers in the display area A may be produced in the array substrate 100 or may be produced in the color filter substrate 100'. It is to be understood that when a support and a spacer have been produced in one display substrate, a support and a spacer may not be produced on another display substrate which is opposite to this display substrate. When a display panel is produced, a seal is applied in the preset seal area, and the two display substrates are aligned to form a cell and bonded. At this time, the supports and the spacers maintain the cell thickness and provide the supporting strength between the two substrates. 

The paragraph [0036] mentions both the supports and the spacers to maintain the cell thickness and provide the supporting strength between the two substrates. Urabe et al. (JP61174515), Shimada (JP2014071341) and Tani (US6392735) obviously disclose these features in this paragraph: both the supports in the seal and the spacers in the display area to maintain the cell thickness and provide the supporting strength between the two substrates.

[0041] In the display substrate of the structure of this Example such as the array substrate 100 or the color filter substrate 100', a plurality of supports 150 are provided in the preset seal area B of the display substrate. This support 150 has the same effect as that of the silicon balls in the conventional seal 220, i.e., maintaining the cell thickness at the periphery and the supporting strength at the periphery of the display panel 200 formed by forming a cell by aligning this display substrate and the cell alignment substrate. At the meanwhile, the plurality of the supports 150 each comprises a supporting core 152, and this supporting cores 152 and the spacers 160 of the display area are provided in the same layer and are of the same material. Therefore, they may be formed by a patterning process in one time, so that the production process of this display substrate may be simplified and the production costs of this display substrate are in turn effectively reduced.
[0043] It is to be further indicated that the specific number and the specific structure of the supports 150 are not limited, as long as the supports 150 provided may effectively ensure the cell thickness and the supporting strength at the periphery of the display panel 200 formed. Therefore, a desired density of the supports 150 may be obtained by preliminary calculation and analysis of the display panel 200 to be formed by the display substrate and the cell alignment substrate, and the number of the supports 150 is determined by the obtained density. For example, as for the specific structure of the supports 150, a photoresist layer may be formed on the display substrate such as the array substrate 100 or the color filter substrate 100', and this photoresist layer may be etched with a mask plate to form desired supports 150 and spacers 160. the supports 150 may also be formed by other means, but the supports 150 provided should satisfy the requirements for the cell thickness and the supporting strength.
[0047] In order to facilitate illustration, illustration is made by taking an embodiment in which this display substrate is a color filter substrate 100' in Fig.3 as an example. Accordingly, the cell alignment substrate is an array substrate. In the embodiment as shown in Fig. 3, when the spacer 160 located in the display area A of the color filter substrate 100' is aligned with the array substrate to form a cell, the position of this spacer 160 corresponds to the position of a thin-film transistor on the array substrate (i.e., the position of a gate electrode 216 in the figure). One end of this spacer 160 starts from an alignment layer 140 of the color filter substrate 100' and the other end is in contact with an alignment layer 240 on the array substrate to support the cell thickness and the strength of the display area of the display panel 200. As for the supports 150 of the preset seal area, it starts from a protective layer 130 of the color filter substrate, and the other end is in contact with an insulating layer 212 below the alignment layer 240 on the array substrate. Therefore, the thicknesses required by the spacer 160 and the support 150 may be different. The support 150 may have a thickness greater than that of the spacer 160.
[0053] A second aspect of this disclosure relates to a display panel 200. This display panel 200 comprises a first display substrate and a second display substrate (i.e., the cell alignment substrate described above) aligned with this first display substrate to form a cell, and this first display substrate comprises the display substrate of this disclosure. Here, this first display substrate has a preset seal area provided with a seal 220. Supports 150 are located in this seal 220 so as to bond the first display substrate to the second display substrate. The plurality of the supports 150 are in contact with the second display substrate so as to ensure the cell thickness and the surrounding supporting strength at the periphery of the display panel 200.
[0061] In the production method for the display substrate of this Example, the spacer is formed in the display area of the display substrate and the support is formed in the preset seal area of the display substrate by using a single patterning process. Therefore, the structure and the production process of this display substrate may be simplified, and the production costs of the display substrate are reduced. Furthermore, in the display substrate formed by using this production method, the preset seal area of the display substrate is filled with a support instead of a conventional structure wherein silicon balls are filled to maintain the cell thickness and the supporting strength at the periphery. Therefore, the cell thickness and the surrounding supporting strength at the periphery of the display panel using this display substrate may be effectively maintained.
[0067] In the production method of this Example, the half-tone mask plate may be designed according to the number of and the distance between the supports required at the periphery of the display substrate, so that the desired support may be formed and the cell thickness at the periphery and the supporting strength at the periphery may be effectively ensured by exposing the photoresist layer with the designed half-tone mask plate.

The paragraphs [0041], [0043], [0047], [0053], [0061] and [0067] mention the supporting strength at the periphery of the display panel. Urabe et al. (JP61174515), Shimada (JP2014071341) and Tani (US6392735) obviously disclose the feature mentioned in these paragraphs: the cell thickness at the periphery and the supporting strength at the periphery.

In REMARKS, pages 7-8, of After-Final filed on 03/29/2021, applicants argue that “Note that, as defined in the present specification, the expression "provided in the same layer" requires that supporting core and space are formed concurrently by a patterning process. The production process of this display substrate can be simplified and the production costs of this display substrate in turn effectively reduced. Furthermore, the conductive particles or balls in Tani, Urabe, and Shimada could not readily be applied in Kim or Koo, which lack any such conductive particles or balls.”

    PNG
    media_image1.png
    276
    743
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  In Fig. 11, Kim disclose the supports 350 comprising a supporting core, and the supporting core 352 (in the non-display area) and the spacer 351 (in the display area) are provided in the same layer and are of the same material obviously by using a single patterning process as Fig. 7 provided and as Huang et al. (US20070153213) disclosed.

Examiner used Tani, Urabe, and Shimada obviously to provide the supports of any shape in the seal area and the display area to strength between the two substrates.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871